           Case 2:17-cv-02858-GMN-GWF Document 60 Filed 10/05/18 Page 1 of 2



 1   Darrin Duhamel
     301 Banuelo Drive
 2
     Henderson, NV 89014
 3   702.439.8054
     darrinduhamel@gmail.com
 4
 5                            IN THE UNITED STATES DISTRICT COURT
 6                                   FOR THE DISTRICT OF NEVADA
 7
 8                DARRIN DUHAMEL,                              CASE NO.: 2:17-CV-02858-GMN-GWF
 9                        Plaintiff, pro se                    PLAINTIFF’S MOTION FOR
10                                                             EXTENSION OF TIME TO FILE A
                             vs.
                                                               RESPONDCE TO DEFENDANT’S
11              NANCY A. BERRYHILL,                            CROSS-MOTION TO REMAND FOR
12                                                             FURTHER PROCEEDINGS
                             Defendant
13
            I, Darrin Duhamel, the Plaintiff in the above-named proceeding, respectfully move this
14
     Court to provide me with an additional 30 days for which to file my response to the Defendant’s
15
     (Dkt. 57) cross-motion to remand my case back to the Social Security Administration for further
16
     proceedings. While the Defendant has been approved for two extensions of time, this is my first
17
     such request.
18
            On Monday of this week I underwent a minor surgical procedure on my back to implant a
19
     peripheral nerve stimulator directly on the nerve pathways from my lower extremities in the hope
20
     that it will aid in the lessening of my daily pain.
21
22
     Dated this 5th day of October 2018                               /s/ Darrin Duhamel
23
                                                                      Darrin Duhamel, Pro se
24
      IT IS SO ORDERED:
25
26
      __________________________________
27    UNITED STATES MAGISTRATE JUDGE
28    DATED: 10/09/2018




                                                           1
